 
 
IV 
111th CONGRESS
1st Session
H. RES. 694 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2009 
Mr. Forbes submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to require a two-thirds vote on a rule or order that dispenses with the first reading or considers a measure as read. 
 
 
That clause 6(c) of rule XIII of the Rules of the House of Representatives is amended by inserting before the period at the end thereof the following: , or a rule or order that would dispense with the first reading or consider a measure as read, unless so ordered by a vote of two-thirds of the Members voting, a quorum being present.  
 
